Exhibit 10.3

 

[g63581kki001.gif]

2013 Incentive Compensation Plan Effective January 1, 2013 Personal and
Confidential Employee Philip J. Bryan Estimated 2012 Salary 164,500 $ Title
SVP/CLO Estimated 2012 Target 11% 18,095 $ Thresholds Maintain CAMELS rating at
one of the two highest ratings Maintain an Asset Quality rating of
"Satisfactory" or better Maintain Loan Quality Control rating at "Satisfactory"
or better Goal #1: Achieve ROA Annual Payout Target 40% = 7,238 $ Goals Payout
95% of Budget 2,389 $ At Budget 4,777 $ 106% of Budget 7,238 $ Stretch Goal
Every .04% over 106% of Budget 2,389 $ Goal #2: Increase Net Mortgage Banking
Income Annual Payout Target 20% = 3,619 $ Goals Payout 95% of Budget 1,194 $ At
Budget 2,389 $ 110% of Budget 3,619 $ Stretch Goal Every $204,990 over 110% of
Budget 1,194 $ Goal #3: Increase in Commercial Loan Balances Annual Payout
Target 20% = 3,619 $ Goals Payout 95% of Budget 1,194 $ At Budget 2,389 $ 110%
of Budget 3,619 $ Stretch Goal Every $1.8M over 110% of Budget 1,194 $ Goal #4:
Core Interest Rate Spread Annual Payout Target 20% = 3,619 $ Goals Payout 97% of
Budget 1,194 $ At Budget 2,389 $ 103% of Budget 3,619 $ Stretch Goal Every .13%
over 103% of Budget 1,194 $ NOTES: Bonus targets are based on Georgetown Bancorp
Inc. 2013 budget. All dollar figures are based on estimates of annualized
salary. Incentive payments are based on the employee's actual base compensation
for the fiscal year, which includes straight time pay, vacation, holiday,
personal, sick and jury duty pay. Overtime and other payments including previous
year's bonus payout will be excluded from the calculation. To be eligible for
the Incentive Compensation, the employee must be actively employed, performIng
at a level of "satisfactory" or above, and not be on a written warning at the
time of the incentive payment. The Bank shall have the right to rescind and
recoup or "clawback" incentive payments paid under this plan if the Compensation
Committee concludes that such awards were paid out based on information that is
later found to be materially incorrect, including payments that were determined,
in whole or in part, on financial statement information that is subsequently
restated.

 

 